Citation Nr: 1727152	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the vertebrae of the lumbar spine L1 through L3.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1981 to January 1985 and February 1985 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified before the undersigned at a December 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In February 2016, the Board remanded the matter for additional development.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran received VA spine examinations in May 2010 and April 2016.  However, the Board finds that these examinations are inadequate, pursuant to the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016)(the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing).  As the May 2010 and April 2016 examinations do not comply with the Court's holding, a new examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner should also render a retrospective opinion on the measurements required by Correia.  Finally, updated treatment records should be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of treatment, to specifically include:

(a)  all records from the North Florida/South Georgia Veterans Health System (including from the VA Community Based Outpatient Clinic in Valdosta, Georgia and Macon, Georgia) dated from September 2010 through the present; 
(b)  all records from VAMC Dublin dated from October 2015 through the present; and
(c)  all relevant records from any other sufficiently identified VA facility.

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since April 2009) of the thoracolumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Thereafter, readjudicate the appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



